Case: 22-50161     Document: 00516410080         Page: 1     Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 27, 2022
                                  No. 22-50161                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Bahena-Valladares,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:21-CR-181-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Roberto Bahena-Valladares appeals his conviction and sentence for
   illegal reentry after deportation. Bahena-Valladares argues that his sentence
   of 48 months of imprisonment and three years of supervised release exceeded
   the statutory maximum because the enhanced penalty provisions of 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50161      Document: 00516410080          Page: 2   Date Filed: 07/27/2022




                                    No. 22-50161


   § 1326(b) are unconstitutional. He has filed an unopposed motion for
   summary disposition and a letter brief conceding correctly that this issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Bahena-
   Valladares states that he has raised the issue only to preserve it for possible
   further review. Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Bahena-
   Valladares’s motion is GRANTED, and the district court’s judgment is
   AFFIRMED.




                                         2